Title: From Thomas Jefferson to Bernardo de Gálvez, 8 November 1779
From: Jefferson, Thomas
To: Gálvez, Bernardo de



Sir
Williamsburg November 8th. 1779

By Mr. Lindsay who was sent from our County of Islinois on the Mississippi to new Orleans and lately arrived here on his return by the way of Havanna, we hear that Col. Rogers had left New Orleans and proceeded up the Mississippi; We are anxiously expecting by him your Excellency’s answer to the Letters of January 14 1778 by Col. Rogers and January 26th. 1778 by Captain Young from Governor Henry to whom I had the honor of succeeding on his Resignation. The Accession of his most Catholic Majesty, since the Date of those Letters to the Hostilities carrying on by the confederate powers of France and North America against Great Britain, thereby adding to their efforts, the weight of your powerfull and wealthy Empire, has given us, all the certainty of a happy Issue to the present Contest, of which human Events will admit. Our Vicinity to the State over which you immediately preside; the  direct channel of Commerce by the River Mississippi, the nature of those Commodities with which we can reciprocally furnish each other, point out the advantages which may result from a close Connection, and correspondence, for which on our part the best Foundations are laid by a grateful Sense of the Favors we have received at your Hands. Notwithstanding the pressure of the present War on our people, they are lately beginning to extend their Settlements rapidly on the Waters of the Mississippi; and we have reason to believe, that on the Ohio particularly, and the Branches immediately communicating with it, there will in the Course of another Year, be such a number of Settlers, as to render the Commerce an object worth your notice. From New Orleans alone can they be tolerably suppl[ied] with necessaries of European Manufactures, and thither they will carry in Exchange Staves and Peltry immediately, and Flour pork and Beef, as soon as they shall have somewhat opened their Lands. For their Protection from the Indians, we are obliged to send and station among them, a considerable armed Force; the providing of which with cloathing, and the Friendly Indians with necessaries, becomes a matter of great Difficulty with us. For the smaller Forces we have hitherto kept up at Kaskaskia on the Mississippi we have contracted a considerable Debt at New Orleans with Mr. Pollock, besides what is due to your State for the Supplies they have generously furnished, and a Number of Bills from Col. Clarke now lying under protest in New Orleans. We learn by Mr. Lindsay that Mr. Pollock is likely to be greatly distress’d, if we do not immediately make him remittances. The most unfavorable Harvest ever known Since the Settlement of this Country, has put it out of our Power to send flour, obliging us for our own subsistence, to purchase it from the neighboring States of Maryland and Pensylvania to whom we have until this Year furnished large Quantities. The Want of Salt disables us from preparing Beef and Pork for your market. In this Situation of things, we cannot but contemplate the distress of that Gentleman brought on him by Services rendered us, with the utmost Concern. We are endeavoring by Remittances of Tobacco to establish a Fund in France to which we may apply to a certain extent: But the Casualties to which those Tobaccoes are liable in their Transportation; render the Dependence less certain than we could wish for Mr. Pollock’s relief; and besides that we have other very extensive occasions for them. Young as we are in Trade and Manufactures, and engaged in war with a Nation whose power on the Sea, has been such as to intercept a great proportion of the Supplies we have  attempted to import from Europe, you will not wonder to hear, that we find great Difficulties in procuring either money or Commodities to answer the Calls of our Armies, and therefore that it would be a Circumstance of vast relief to us, if we could leave our deposits in France for the Calls of that part of our State which lies on the Atlantic, and procure a Suspension of the Demands from Your Quarter, for supplies to our Western Forces one, Two, or three Years, or such longer Time as could be obtained; With this view Governor Henry in his Letters of January 14 and 26th 1778 solicited from Your Nation a loan of money which your Excellency was so kind, as to undertake to communicate to Your Court. The Success of this application we expect to learn by Col. Rogers, and should not till then have troubled you with the same Subject, had we not heard of Mr. Pollock’s distress. As we flatter ourselves that the Application thro’ the intervention of your Excellency may have been successful, and that you may be authorized to advance for us some loans in money, I take the Liberty of soliciting you in such Case, to advance for us to Mr. Pollock Sixty five Thousand Eight Hundred fourteen & ⅝ Dollars. Encompassed as we are with Difficulties, we may fail in doing as much as our Gratitude would prompt us to, in speedily replacing these Aids; But most assuredly nothing in that way within our Power will be left undone. Our particular prospects for doing it, and the time it may take to accomplish the whole, shall be the Subject of another Letter, as soon as I shall have the Honor to learn from You whether we can be Supplied, and to what extent.
By Col. Rogers I hope also to learn your Excellency’s Sentiments, on the Other proposition in the Same Letters, for the establishment of corresponding Posts on Your Side and ours of the Mississippi, near the mouth of the Ohio, for the promotion of Commerce Between us. After returning our most cordial thanks to your Excellency for the friendly Disposition you have personally shewn to us, and, assuring you of our profound Respect and Esteem, beg Leave to Subscribe myself, Your Excellency’s most obedient, and most humble Servant,

Th: Jefferson

